 GREAT LAKES CHEMICAL CORP.615Great Lakes Chemical Corporation and C & N Gen-eral Services,Inc., a Joint EmployerandOil,Chemical and Atomic Workers InternationalUnion,Local 3-724.Cases 10-CA-21446 and10-CA-21640May 22, 1990DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND OVIATTOn December 14, 1987, Administrative LawJudge Hubert E. Lott issued the attached decision.The Respondents, the General Counsel, and theCharging Party filed exceptions and supportingbriefs; the General Counsel and the Charging Partyfiled answering briefs to the Respondents' excep-tions; and the Respondents filed an answering briefto the General Counsel's and the Charging Party'sexceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,' findings,2and conclusions and to adopt the recommendedOrder.3ORDERThe National Labor RelationsBoard adopts therecommendedOrder oftheadministrative lawjudgeand ordersthat theRespondents,GreatLakes Chemical Corporation and C & N GeneraliThe General Counsel'smotion to consolidate this proceeding withCase 10-CA-21760 was denied inGreat Lakes Chemical Corp.,291NLRB 33 in. 1 (1988).2We find no merit to the Respondent's contention that allegations of8(a)(3) discrimination in hiring are time-barred by Sec. 10(b) of the ActWe agree with the judge that, because the discriminatees were not ex-pressly denied employment and each of their employment applicationscontinued to be on file throughout the period of implementation of theunlawful hiring policy, the Charging Party had no clear and unequivocalnotice of the 8(a)(3) unfair labor practices within 6 months of the filing ofthe charge.Accordingly,we do not rely on the judge's characterizationof thediscrimination findings as a continuingviolationThe Charging Party excepts to thejudge's reference to Great Lakesemployees on the payrollof C & Nas "temporary" employeesWe donot read thejudge's reference as one denoting temporary status in thetechnical sense of employees having no reasonable expectancy of perma-nent employment. Rather,we view his use of the term"temporary" tosignify the variable probation period to which C & N subjected the bar-gaining unit employees it referred to Great Lakes as part of the Respond-ents' unlawful hiring scheme.In fact, the record does not support a find-ing that these employees were anything but permanent,and we clarifythe judge's decision accordingly.S In view of our adoption of thejudge's finding that the Respondent isobligated to bargain with the Union as the legal successor to ArapahoeChemicals,a division of Syntex,we find it unnecessary to pass on theGeneral Counsel's contention that a remedial bargaining order is warrant-ed underNLRB v. Gissel Packing Co.,395 U.S. 2481 (1969).We deny as unnecessary the General Counsel's request for a visitatonalprovision.Cherokee Marine Terminal,287 NLRB 1080(1988).Services, Inc.,Newport, Tennessee, their officers,agents,successors,and assigns,shall take the actionset forth in the Order, except that the attachednotice is substituted for that of the administrativelaw judge.APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT threaten you with plant closure ifyou selecta union torepresent you.WE WILL NOT require you to execute waivers ofyour rights to take legal action with respect to thehire, tenure, and terms and conditions of employ-ment.WE WILL NOT discriminatorily refuse to consideryou for hire or refuse to hire you because you heldunion office or engaged in union activities or other-wise exercised rights guaranteed by Section 7 ofthe Act.WE WILL NOT discriminatorily refuse to consideryou for hire or refuse to hire you in the mainte-nance department of Syntex Chemical, Newport,Tennessee plant because of your membership inand activities on behalf of the Union.WE WILL NOT discriminatorilyrefuseto considerfor hire or refuse to hire employees previously em-ployed by Syntex Chemical, Inc. at its Newport,Tennessee plant because of their membership inand activities on behalf of the Union.WE WILL NOT discriminatorilyrefuseto considerfor hire or refuse to hire on Great Lakes payroll atitspay rates and benefits employees working atGreat Lakes while on C & N's payroll for the pur-pose of precluding representation by the Union orbecause of the employees membership in and ac-tivities on behalf of the Union.WE WILL NOT refuse torecognize and bargain ingood faith with Oil, Chemical and Atomic Work-ers International Union, Local 3-724, as the exclu-sive representative of our employeesin the unit de-scribed below.WE WILL NOT discriminatorily refuse to considerfor hire or refuse to hire employees previously em-ployed by Syntex Chemical, Inc. at our Newport,Tennessee plant because of the filing of chargeswith the National Labor Relations Board.WE WILL NOT contract production,maintenance,and laboratory work for the purpose of precluding298 NLRB No. 80 616DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDrepresentation by the Union or to avoid hiring em-ployees because of the their membership in or ac-tivities on behalf of the Union.WE WILL NOT in any like or related mannerinterferewith,restrain,or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer William F.Murr, Billy C. Shel-ton,William Farley Ball, Hoyal L.Crum, RoyShults,C.Bartley Thorton,Timothy L.Barnes,Henry Gann, and Garry Watts employment in thepositions for which they would have been hiredbut for our unlawful discrimination or, if those po-sitions no longer exist,in substantially equivalentpositions,dismissing,ifnecessary,any employeesnot in the group of former Syntex employees, andmake them whole with interest for any loss ofearnings and benefits they may have suffered byreason of the unlawful failure to hire them.WE WILL make whole, with interest, all individ-uals hired to work at Great Lakes while on C &N's payroll,including but not limited to thosewhose names are set forth on Appendix B for,anyloss of earnings and benefits they may have suf-fered by reason of the unlawful failure to hire themon Great Lakes'payroll.WE WILL offer to former employees of SyntexChemical,Inc., including but not limited to thosewhose names are set forth on Appendix C, employ-ment in positions for which they would have beenhired but for the Respondents'unlawful discrimina-tion or,if those positions no longer exist,in sub-stantially equivalent positions,dismissing, if neces-sary any employees not in the group of formerSyntex employees,and make them whole, with in-terest for any loss -of earnings and benefits theymay have suffered as a result of the discriminatoryrefusal to hire them.WE WILL place all discriminatees for whom theRespondents have no immediate positions on apreferential hiring list and offer them employmentas vacancies occur in the order of their senioritywith Syntex Chemical, Inc.WE WILL remove from our files all unlawfulwaivers of the right to take legal action executedby our employees and notify, in writing, eachpresent or former employee who executed suchwaiver that this has been done and that the waiverwill not be used in any way.WE WILL recognize and bargain collectively ingood faith concerning rates of pay,wages, hours,and other terms and conditions of employmentwith Oil, Chemical and Atomic Workers Interna-tionalUnion,Local 3-724 as the exclusive repre-sentative of the employees in the appropriate bar-gaining unit set forth below:All production,maintenance, and laboratoryemployees employed at our Great Lakes New-port,Tennessee plant, but excluding all officeclericalemployees,professionalemployees,technical employees, guards and supervisors asdefined in the Act.GREAT LAKES CHEMICAL CORPORA-TION AND C & N GENERAL SERV-ICES, INC., A JOINT EMPLOYEREllen K. Hampton, Esq.,for the General Counsel.GarryWright,Esq. (Wimberly, Lawson, Cobb & Leggio),of Morristown, Tennessee, for the Respondent.D. Bruce Shine, Esq.,of Kingsport, Tennessee, for C & NGeneral Services, Inc.Helen DeHaven, Esq.andPaul Styles Jr., Esq.,of Knox-ville,Tennessee, and Atlanta, Georgia, for the Charg-ing Party.DECISIONSTATEMENT OF THE CASEHUBERT E. LoTT, Administrative Law Judge. Theconsolidatedcaseswere heard in Newport, Tennessee,from 30 September through 2 October 1986,1 20 through23 October, 8 through 12 December, 19 through 23 Jan-uary 1987, and 16 through 17 February 1987. An amend-ed consolidated complaint issued 7May based oncharges filed in Case 10-CA-21446 on 10 January,amended 4 February, 6 March, and 30 April againstGreat Lakes Chemical Corporation (Great Lakes) and C& N General Services, Inc. (C & N) by Oil, Chemicaland Atomic Workers International Union, Local 3-724(the Union). Charges and amended charges were filed inCase 10-CA-21640 on 26 March and 30 April againstGreat Lakes and C & N by the Union. Amendments tothe complaint were granted during the hearing on 20 Oc-tober, 8 December, and 16 February 1987.The primaryissues are:(1)whether Great Lakes is asuccessor to Syntex Chemical Corporation (Syntex orArapahoe); (2) whether Great Lakes and C & N are jointemployers; (3)whether independent 8(a)(1) violationswere committed; (4) whether a disaffection petition wasvalid; (5)whether Great Lakes refused to hire variousunion officials in violation of Section 8(a)(1) and (3) ofthe Act; (6) whether Great Lakes refused to hire Syntexmaintenancedepartment employees in violation of Sec-tion 8(a)(1) and (3) of the Act; (7) whether Great Lakesrefused to hire all theremainingSyntex employees inviolation of Section 8(a)(1) and (3) of the Act; (8) wheth-er Respondents discriminated against Syntex employeesby putting them on C & N's payroll Instead of GreatLakes' payroll; (9) whether Respondents discriminatedagainst Syntex employees by refusing to hire them inviolation of Section 8(a)(4) of the Act after charges werefiled in 1986; and (10) whether the 10(b) period wastolled for the above alleged violations.'All dates referto 1986 unlessotherwise stated. GREATLAKES CHEMICAL CORP.The parties were afforded an opportunity to be heard,to call,to examine and cross-examinewitnesses, and tointroduce relevant evidence. Since the close of hearing,briefs have been received from theparties.On the entire record and based upon my observationof the witnesses, and consideration of the briefs submit-ted, Imakethe followingFINDINGS OF FACT1.JURISDICTIONRespondent Great Lakes is a Delaware corporationwith a plant located in Newport, Tennessee, where it isengaged in the production of chemical products. Duringthe past calendar year,Respondent sold and shippedfrom its Newport, Tennessee facility goods valued inexcess of $50,000 directly to customers located outsidethe State of Tennessee.Respondent C & N is a Tennessee corporation with anoffice and place of business located in Newport, Tennes-see,where it is engaged in the business of supplying con-tract labor. Respondent C & N, during the past calendaryear which is a representative period, provided contractlabor services valued in excess of $50,000 directly toGreat Lakes.Respondents admit and I find, that they are employersengaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.Respondents further admit and I find that the Union atalltimesmaterial is a labor organization within themeaning of Section2(5) of the Act.II.UNFAIR LABOR PRACTICESA. BackgroundOn 2 January 1963 when Chemtron Corporationowned the Newport plant, the Union was certified bythe Board as the exclusive collective-bargaining repre-sentative of all the production and maintenance employ-ees.On 17 September 1970 the laboratory employeesvoted to be represented by the same Union. At leastsince 1970,successive collective-bargaining agreementsincluding the latest one dated 4 April 1983 through 3April, have covered the employees in the following unit:allproduction and maintenanceemployees, laboratorytechnicians, environmental technicians,and instrumenttechnicians employed by the Employer at its Newport,Tennessee facility, but excluding all office clerical em-ployees, professional employees, technical employees in-cluding development technicians, guards, and supervisorsas defined in the Act.2In 1974, Chemtron sold the Newport plant to SyntexChemical, Inc. (Arapahoe Chemicals, a division ofSyntex)who assumed the collective-bargaining agree-ment. There was a 6-month strike in 1979 during whichno employees crossed the picket line. In February 1984Syntex closed the Newport plant and laid off its employ-2 The only issue in dispute over this unit is that Respondent would ex-clude C & N employees while the General Counsel and the ChargingParty would include C & N employees working for Great Lakes. Theissue will turn on whether or not Respondents are joint employers.617ees, allwhomwere on checkoff and members of theUnion. At the time of the closure, Syntex informed theUnion and the employees that the employees would bepart of the package when Syntex sold the plant. Relyingon this, the Union negotiated extended recall rights inlieu of severance pay. After Syntex closed the plant, itretained Jim Butler, a former area supervisor, as overseerof the plant and Joann Cates, the accountant. Syntex alsoretained Cocke County Security and Guard Service toprovide grounds maintenance and guard service.Great Lakes Chemical Corporation has its headquar-ters in Lafayette, Indiana, and its major productionplants inEldorado, Arkansas.When Great Lakes pur-chased the Newport plant in June 1984 it held a newsconference at the courthouse in Newport where GreatLakes Vice President Robert McDonald stated that theemployees at Syntex would be exciting prospects for re-employment. He also states that former employees at theplantwould make ideal candidates for Great Lakes be-cause Arapahoe made similar products to theirs or wordsto that effect. At the same time, a news release issued byEmerson Kampen, president of Great Lakes, stated thatthe Newport plant was ideally suited to make many ofGreat Lakes'existingand development products. Hewent on to say in the newsreleasethat the Newportplant,"provides immediately available capacity forfuture development."At the time of the sale, the Union kept its interest inrepresenting the employees. It held a union meeting todiscuss the sale and sent telegrams and letters to Syntexand Great Lakes demanding meetings with both Compa-nies and threatening to enjoin the sale if meetings werenot held.The Union delayed further action when theywere given what they consideredassurancesat the newsconference.In October 1983, there were 99 unit employees on theSyntex seniority list.According to Great Lakes therewere 82 employees on Syntex payroll when it shutdown. Sixteen hundred job applications were receivedalmost immediately by the Department of EmploymentSecurity for job vacancies at Great Lakes. All but fiveformer Syntex employees filed job applications in Juneand July 1984.Newport, Tennessee, is a small town in east Tennesseewith an unemployment rate of at least 20 percent.B. SuccessorshipIn June 1984Respondent Great Lakes purchased theentire plant, equipment,and inventory from Syntex andput them intoimmediateproduction.With the exceptionof theplantmanager and plant engineer,Great Lakeshired Syntexmanagementto fill its supervisory ranks.Both ProductionSupervisors Butlerand Lamb wereSyntex supervisors. Victor Jameson, who is now produc-tion assistant and in chargeof production,was managerof operations analysis ' at Syntex corporate headquarters.In addition, Great Lakes hired Syntex Safety Coordina-torWeily, its Accountant Cates, its Administrative Sec-retaryFine,PurchasingAgent Balch, Account ClerkFinchum, and LaboratoryManagerMorrison. Finally 618DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDGreat Lake hired into unit positions, eight other Syntexsupervisors.With respect to unit employees 13 of 15 hired in 1984were former Syntex employees. In 1985, 14 of 16 em-ployees hired were former Syntex unit employees. In1986, 14 of 18 employees hired worked for Syntex. ByApril 1985, all job classifications were filled and theNewport plant was operating on two 12-hour shifts, 7days per week.Employee functions under Great Lakes are essentiallythe same as they were under Syntex. Former Syntex em-ployees required very little training prior to performingtheir jobs at Great Lakes.In mostcases theyare given 1or 2 days' training which is the average time taken totrain production employees on a new process in eitherCompany. While the chemical operators are now calledchemical technicians, they stillwork with the sameequipment, i.e., reactors, dryers, receivers, pumps, andcentrifuges. There are employees performing warehousefunctions althoughsomeof this work has been shifted tothe chemical technicians. Laboratory employees performessentially the same functions as they did under Syntexand, while most of the maintenance work is contractedout, it is essentially the same type work that was per-formed by the Syntex maintenance department. More-over, the six Great Lakes maintenance employees per-form the same maintenance functions that were per-formed under Syntex.Respondents' evidence in this respect stressed the factthat since Great Lakes operates with fewer supervisorsin a plant which is being automated, their employees per-form more functions, exercising more independent judg-ment with less supervision. However, employees of bothCompanies utilize batch sheets (step-by-step recipes) andperform the same functions during the chemical process.Basically Syntex produced intermediate pharmaceuti-cal chemicals. The primary product was Naproxin whichis the basic ingredient used in an arthritis drug. Theyalso produced a chemical used in veterinary drugs. Thesewere organic chemicals produced in rather high volume,averaging 2 million pounds per year. Great lakes pro-duces intermediate organic chemicals used in pesticidesand flame retardants. The volume is much larger, aver-aging 10 to 12 million pounds per year. Syntex chemicalshad a higher cost per unit than did Great Lakes and theywere under FDA control. The Companies produced dif-ferent end products for different customers with one ex-ception. Syntex purchases BPA from Great Lakes in ac-cordance with the purchaseagreement.Analysis and ConclusionsThere is little dispute and I fmd that Great Lakes usesthe same plant and equipment employing the same super-visors and employees as Syntex. However, Respondentcontends that Great Lakes produces a totally differentproductunder vastly differentworking conditions.Therefore,as a matterof law, thereexistsno continuityin the employing industry which would give rise to anyobligation to recognize and bargain with the Union.Briefly stated, Respondent contends it is not the succes-sor of Syntex.The credible evidence indicates that both Companiesproduce intermediate (not final products) organic chemi-cals that are shipped in bulk to their customers. Thesechemicals are produced using the same equipment andsimilar processes. Employee after employee testified thattheir job duties were essentially the same at Great Lakesas they were at Syntex and that they required a mini-mum amount of training or no training at all to performtheir jobs. They further testified that their jobs in bothplaceswere dangerous, requiring extraordinary safetyprecautions. Conceding that the chemicals used are dif-ferent and that less supervision and fewer employees re-quire each employee to perform more functions exceris-ing more independent judgment, I cannot find any differ-ences significant enough to effect the employees repre-sentationaldesires.Great Lakes Chemical Corp.,280NLRB 1131 (1986);Inland Container Corp., 275NLRB378 (1985). Indeed one significant factor considered byGreat Lakes when it purchased the Newport plant wasitsimmediate availability for producing Respondents'products. In other words, Respondents had everything atitsdisposal including experienced employees to get intoimmediateproduction and to reach capacity withoutgoing through a protracted period of renovation andtraining.Respondents' news release and other corre-spondence contemplated a continuity of operationswhich was saving it millions of dollars-Accordingly, I fmd that Respondentwas a successoremployer and violated Section 8(a)(5) of the Act by re-fusing to bargain with the Union.Respondent raises the 5-month hiatus as a defense tofinding successorship. I cannot agree in this case becausethere have been no other substantial changes in oper-ations.UnitedMaintenance & Mfg. Co.,214 NLRB 529(1974).Moreover Syntex employees were given assur-ances by both Syntex and Respondent that they wouldbe considered for employment, and employees immedi-atelyfiled job applications for employment based onthese assurances.Furthermore their Union had negotiat-ed 5-year recall rights and these employees were theonly trained work force in the area. All these factorswould enhance rather than diminish their expectation ofrecall.C. Demand and Majority IssueThe Union made its initial demand on Respondent byletterdated 11 February 1985. On 19 February 1985Plant Manager Chuck Groustra by letter declined to rec-ognizetheUnion. By 26 April 1985 the Union hadachieved majoritystatus,according to the combined pay-rolls of Great Lakes and C & N which shows formerSyntex employees then employed at Great Lakes. Thecombined payrolls indicate that 17 out of 29 unit employ-eeswere formerly employed in the bargainingunit ' atSyntexbargainingemployees.As stated above, by April 1985 all jobclassificationswere filled and the plantwas operating24 hours per day,7 days per week.The Unionsenta second demand for recognition byletter dated 9 December 1985 which was declined byRespondent in a letter dated 3 February. In this letter GREAT LAKES CHEMICAL CORP.Groustra stated that he had an objective showing thatthe employees did not want to be represented.Analysis and ConclusionsBased on the documented evidence, I find that theUnion achieved majority status on 26 April 1985.3 Sincethe employer had only 49 unit employees by 14 Decem-ber, and employed employees in all job classificationsworking around the clock, 7 days a week at the time ma-jority status was reached, I also find that Respondentemployed a representative complement of employees onthe critical date.Respondent does not dispute any ofthese facts or findings but instead relies on a good-faithdoubt achieved through a disaffection petition which wassigned by employees from 17 to 20 January and given toGroustra shortly thereafter.Since the union demand is of a continuing nature, oncethe employer reaches a representative capacity and ma-jority status is achieved, the bargaining obligation willattachFall River Dyeing Corp.,272 NLRB 839 (1984).Therefore, I fmd that the bargaining obligation attachedlong before Respondent had a good-faith doubt. Thus,the disaffection petition which I will address later cannotbe used to support a good-faith doubt in this proceeding.Accordingly, I fmd that since Respondent refused tobargain with the Union on or after 26 April 1985, it is inviolation of Section 8(a)(5) of the Act.D. Joint Employer, Agency, and Appropriate UnitC & N Cleaning and Janitorial Company was formedon 26 July 1984 as a partnership for the purpose of sup-plying twojanitorialemployees to Great Lakes. InMarch, it became C & N General Services, Inc. Its offi-cerswere President JamesWood who apparentlyworked for Great Lakes a brief time and was discharged,Vice President Glenmore Smith, who was a full-time em-ployee of the U.S. Postal Service, and Secretary-Treasur-erEdward Mardis, who had 20 years' experience inpolice and security work. The business was housed in atrailer at the fair grounds.Sometimeprior to March 1985, Chuck Groustra askedGlenmore Smith to place employees referred by GreatLakes on C & N's payroll. From March 1985 to early1986,Great Lakes referred former Syntex employeeswith applications on file to C & N after interviewing andinmanycaseshiring them to work for Great Lakes.These employees who were told they were temporaryemployees working for C & N would proceed to the C& N trailer and fill out an employment application withonly theirnameand social security number. They wouldalso complete the appropriate tax forms and then returnto work at Great Lakes. Every employee referred to C& N was put on C & N's payroll. No interviews wereconducted by C & N and workassignmentswere notdiscussed.The only matter discussed was their tempo-rary status as C & N employees. C & N employees werecontrolled exclusively by Great Lakes while working inthe plant. However, they did receive a C & N payroll3Majority status would have been achieved sooner, but for Respond-ents' unfair labor practices,although a specific date is speculative.619check at the Newport plant. These employees were paid$8.50 per hour by C & N who in turn received $13 perhour for each employee furnished to Great Lakes. Theagreement to provide labor was verbal and Great Lakeswas billed by purchase order. Great Lakes was C & N'sonly customer up until 1 December.Analysis and ConclusionsIt is clear from the admitted facts that Great Lakescontrolled every aspect of the C & N employees' workactivities including the hiring and firing. Therefore, Iconclude that Great Lakes and C & N are joint employ-ers or that C & N acted as an agent for Great Lakes.U.S.Pipe & Foundry Co.,247 NLRB -139 (1980),Schna-bel'sDrivers for Lease,249 NLRB 1164 (1980). In eithercase both are jointly and severally liable for any unfairlabor practices committed.The unit composition as stated above is not in disputeexcept the issue of whether or not C & N employeesshould be included. Thatissue hasbeen resolved by theabove finding that Great Lakes and C & N are joint em-ployers. Accordingly, the unit set forth below should in-clude C & N employees working in the unit classifica-tionsatGreat Lakes.4The unit is: all production, maintenance, and laborato-ry employees employed at Respondent Great Lakes'Newport, Tennessee facility, but excluding all office cler-icalemployees, professional employees, technical em-ployees, guards and supervisors as defined in the Act.E. Independent 8(a)(1) Allegations and OtherUnion Animus1.Alleged threats of Jimmy Butler and Harry LambJackie Shaver testified that in late June,he was in theplant lunchroom when he heard Jimmy Butler and HarryLamb say in front of other employees that the plantwould shut down if the Union came in.Shaver is a tem-porary C & N employee working in the Great Lakesplant.He was a former Syntex employee who was laidoff at the time of the plant shut down.Butler and Lamb,admitted supervisors,are the highest ranking productionsupervisors in the Great Lakes plant. Both worked formany years at Syntex.Butler did not deny the allegationbut Lamb did.However,IdiscreditLamb because hetestified that he did not know the Company (GreatLakes)wanted to operate nonunion when in fact, it wascommon knowledge among management and the em-ployees. I also considered the job status of Shavers increditing his testimony.Accordingly,I conclude that in late June Respondentthreatened employees with plant closure if the Unionrepresented them in violation of Section 8(a)(1) of theAct.4The issue concerning the temporary nature of the C & N work forcehas been resolved in this decision by my finding that but for the unfairlabor practices committed by Respondents, the C & N employees wouldhave been regular full-time Great Lakes employees. 620DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2.Evidence of animusThe affidavit of Billy Joe Raines, who was deceased atthe time of trial, was received into evidence because, asstated on the record, it complied with Federal Rule804(b)(5) and Board cases. In his affidavit Raines statedthat he performed guard service and plant maintenancewith Charlie (Bennie)McMahan after the plant shutdown. When it reopened he performed only guard serv-ices.Raines stated in his affidavit that in the summer of1984 Jimmy Butler would sit in the guard shack and talkwith him and Charlie McMahan. On several occasionsButler told Raines that the Union would not be back inthe plant and certain people would not return to work ifhe had anything to do with it. Raines made the followingstatement in his affidavit:Butlersaid that BillMurr and the damn unionmight as well forget it, the damn union won't beback. He also said there were certain ones that if hehad anything to do with it he would see theywouldn't be back. He said Hoyal Crum was just adamn pest about everything, he filed too manygrievances, complained and used the union to keepfrom working. He said this both before and afterapplications were available. He also said that FarleyBall used the union to keep from working and hewouldn't call Farley back. On one occasion one ofthe committee came to the shack, I think it wasShults, asking what was going on. Butler bold menot to tell him anything and none of the committeehad any damn business down there. This was after Ihad the Great Lakes applications (after a whileButler took all the applications back and I no longerhad them). Butler also said there was no way LarryMcCarter would work for him, that Larry wascrazy; that TimBarneswas no account and hidbehind the damn union all the time; that RonnieBarrett wasa smart assand he'd have been gone along time ago if it weren't for the union coveringfor him. He also said that the strike (in about 1979)was what caused the plant to close and talked abouthow the union got the Barrett's job back after Bar-rettwas fired for picket line conduct. . . . Butlertold me both before and after the applications werefirst available that none of the damn union ones thatdid all the griping was going to be back. Severaltimeshe said he had a list of the ones he wantedback,a listto go by.Deputy Sheriff Ronald Leffew who was a securityguard during the shut down testified that he had manyconversations with Butlersomein the presence of BillyJoe Raines in the guard shack. Butler stated to Leffewthat employees who had been troublemakers or filedgrievances would not be back. Butler mentioned GarryWatts as a hell raiser, always filing grievances and caus-ing trouble. He also mentioned Frank Prosise who wouldnot be hired.Charles (Bennie)McMahan testified that he is current-ly employed by Great Lakes and was employed as a se-curity guard at Great Lakes from 28 January 1984 toMarch 1985. He stated that Raines worked for himduring the shut down and he had observed Butler andRaines talking together several times. Later Raineswould report on the telephone that Butler had told himthe damn Union would not be back.Jimmy Butler admitted having conversations withRaines and McMahan everyday during this period butdenies discussing the Union.Ihave credited the affidavit of Billy Joe Raines be-cause it was corroborated by the testimony of Leffewand McMahan. Moreover, Butler's statements of animustoward the Union are consistence with a course of con-duct engaged in by all of management. I discredited But-lers' denial because he was a very evasive witness. Fur-thermore, his record testimony on his face was incredi-ble.For example, he stated that union activity was notconsidered in evaluating employees for hire and that henever discussed the union committee with Bill McCord.The first statement is contradicted by notes kept byButler during employees' interviews wherein he wrote"was a strong union person-no" next to Ronnie Bar-rett's name.When asked what he meant by that state-ment Butler stated that Barrett had a fight with anotherperson on the 1979 strike picket line. The second asser-tion as contradicted by Personnel Manager Bill McCordwho testified that Butler gave him the names of all theunion officialswhose names were then circled on aroster of Syntex employees and given unfavorable rat-ings.Inamemorandum from Personnel Manager BillMcCord to Great Lakes Senior Vice President BillMcGuire dated 21 May 1984, McCord recommendedhiring Butler because he never was a union member,knew all the employees, and thinks Great Lakes can op-erate the plant without a union. McCord suggested thatButler be used in staffing the plant.During the interviewing process, McCord and Butlertold nearly all applicants that the plant would be operat-ed without a union.Sometime after the plant resumed operations underGreat Lakes, Construction Contractor Wayne Ellison re-ceived a telephone call from a member of Great Lakesmanagement (probably Project Manager Gene Boykin)asking him if he knew that Hoyal Crum, who was work-ing on Building 9 at Great Lakes, had been a unionmember. He informed Ellison that others at Great lakeswere concerned about Crum's presence at Great Lakes.According to Ellison and Crum he was assured that hewould not be fired. This incident was not denied by Re-spondent.At the corporate level various letters and memorandato the highest officials from the highest officials statethat the Company would not have to deal with theUnion. In other memoranda from Vice President RobertMcDonald to President Emerson Kampen, he states thatHoward Gandy of Sunoco Products in Newport has es-tablished an "all salaried" conceptsandsuggests thatGreat Lakes "pick his brains." McDonald states that5 From the testimony of Bill McCord, I find that the "all salaried"concept is a euphemism for nonunion GREAT LAKES CHEMICAL CORP.with an unemployment rate of 30 to 32 percent, theyshould be able to do what they want.Personnel Manager Bill McCord was sent to Newportfrom Eldorado, Arkansas, by Senior Vice President Wil-liamMcGuire to assess the labor situation. After talkingwith many people at Newport, McCord wrote memoran-da to McGuire in which he laid out hisplansfor keepingthe plant nonunion. It is an extensive document coveringawide range of subjects that calls for, among otherthings: (1) the blacklisting of all current union officialsby name; (2) the blacklisting of all former union officialswho were presumably in office during the 1979 strike;(3) the blacklisting of all "troublesome" maintenance de-partment employees; (4) the careful selection of employ-ees to avoid union problems; (5) the hiring of Jim Butlerto aid in the selection of employees, i.e., sort out thegood from the bad; (6) hire 16 to 20 Syntex employees atthe top rate of pay and then hire no more Syntex em-ployees but hire trainees instead; (7) tell all the new em-ployees that the Company will operate nonunion; and (8)consult with nonunion employers in the area before staff-ing in order to learn how to establish a nonunion atti-tude.These are some of the recommendations made toMcGuire who found nothing in the memoranda to makehim uncomfortable. After receiving these memoranda,McGuire assigned McCord to be in charge of staffingthe Newport plant. McCord picked Butler to assist him.Analysis and ConclusionsAlmost all the evidence presented came from Re-spondent's files and not only shows the most egregiousunion animus but also utter contemptforthe law.F. Disaffection PetitionA petition stating that signers did not want a unionwas circulated by Bill Wallin from 17 through 20 Janu-ary.Every employee but one, who was in the hospital,signed their name. It was then turned over to ChuckGroustra who checked the authenticity of the signaturesand used it as a basis for denying the Union's second re-quest for recognition which was received by Respondenton 26 December 1985.BillWallinwas a high-level (area) supervisor atSyntex. He was hired by Great Lakes as a chemical tech-nician but was frequently designated step-up supervisor(acting supervisor) while employed at Great Lakes. Asan acting supervisor,Wallin testified that he had thesame authority as a regular supervisor. He was responsi-ble for assigning work to employees including overtime.Signed timecards and batch sheets. He was responsiblefor the production process and was paid 80 cents perhour more. Respondents' records indicate thatWallinwas an acting supervisor when he circulated the petition.Although he claims he did not have as much authorityduring that period of time, I discredit this assertion be-cause he was the only supervisor in the plant during his12-hour shift.Analysis and ConclusionsAccordingly, I find BillWallinwas a supervisorwithin the meaning of Section 2(11) of the Act when he621circulated the petition.Culmtech, Ltd.,283NLRB 163(1987).Furthermore, I fmd that the petition was tainted be-cause it was circulated by a supervisor. I also find thatthe petition was tainted because it was circulated longafter a demand and refusal was made in violation of Sec-tion 8(a)(1) of the Act. Moreover, it was circulated inthe face of continuing and numerous 8(a)(1) and (3) vio-lations which the employees were well aware of.G. Psychological TestingCounsel for the General Counselassertsthat the testsgiven to all prospective Great Lakes employees violatedtheAct because these tests were mentioned in theMcCord memorandum as part of a screening process.She contends that because the narrative portion fur-nished by PSI Corporation providedassessmentson indi-viduals such as "loyal" or is likely to "promote friction"or is loyal to "company interests," they provided theCompany with information as to an applicant's unionsympathies. She also claims that because the ChargingParty's expert witness showed a pattern of Respondent'shiring employees with lower scores while rejecting thosewith higher scores, the administration of the tests andtheir subsequent use in hiring violated Section 8(a)(1) and(3) of the Act.Analysis and ConclusionsI cannot agree with the General Counsel's or theCharging Party's contentions.The tests administered toallemployees were the California Capacity Question-naire,MillerMechanical Insight test, and the HummWadsworth Temperament Scale. All these tests havebeen widely used for from 15 to 40 years bybusinesses.Furthermore, I could fmd no evidence that employeeswere selected for hire based solely on test scores. Norwas there evidence that these tests in any way revealed aperson's unionsympathies. Finally, it should he addedthatRespondents did not have to rely on inferencesgleaned from psychological tests' when it already knewthe union sympathies of its perspective applicants. TheGeneral Counsel and the Charging Party offered consid-erable evidence proving employer knowledge.Accordingly, I will dismissthis complaintallegation.H. Waiver of Employee's RightsDuring this hearing in January 1987, Respondent C &N began requiring all its employees to sign a statementwherein they agreed to waive all their legal rights tobring any action against C & N as a result of their layoffor termination. All employees were required to sign awaiver as a condition of employment.Edward Mardis, C & N general manager, testified thatthe present Board proceedings prompted him to institutethis requirement. He testified further that the purpose ofthewaiver was to prevent suits by laid-off employeesover recall rights. 622DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAnalysis and ConclusionsCounsel for the General Counsel argues that by condi-tioning employment on the signing of this waiver, Re-spondent C & N has effectively interfered with employ-ees' rights of access to the Board in violation of Section8(a)(4) of the Act.Iagree with the General Counsel since there was noevidence offered that any explanation was ever given tothe employees as to why they were required to sign thewaiver. It follows therefore, that C & N employeeswould be reluctant to file charges with the Board forfear of losing their jobs.Accordingly, I find that Respondents have violatedSection 8(a)(1) and (4) of the Act by requiring that allemployeessigna waiver of all legal rights.1.Alleged Discrimination Against Local UnionOfficersAs stated above, in section E, Bill McCord in his 21May 1984 memorandum recommended blacklisting allcurrent local union committee members and listed themby name. With McCord in charge of interviewing, noneof the local union officers were hired although all filedapplications and same were interviewed but not byGroustra.Respondent did not hire Thornton, Shelton,and Shults although they were described by the employ-er as good employees. The others were described as"troublemakers" by McCord.All these employees testified to their long and goodwork records at Syntex and to their specialized skills inwarehousing, chemical operating, maintenance, and labo-ratory work which was undisputed. Jimmy Butler testi-fied for Respondent that he could think of nothing spe-cific that would disqualify these applicants from employ-ment.Carol Morrison who was laboratory manager for bothSyntex and Great Lakes testified that she had not recom-mended hiring Bart Thornton for a laboratory positionbecause she wanted to hire employees with more formaleducation.However,Morrisonhad recommendedThornton for a position with Syntex in Boulder, Colora-do, at the time of the shutdown. She also gave him thehighest final grade in the ACS chemical course shetaught in 1983.With respect to former union officials McCord's 21May 1984 memorandum states that this group whosenameshe had was harder to get along with than the cur-rent group and should be avoided. This group consistedof among others Henry Gann, president, Bartley Thorn-ton, vice president (see above), and Gary Watts, bargain-ingcommittee.All three names were circled andchecked for no hire on McCord's list.Henry Gann was a laboratory technician hired in 1974with experience in other areas of the plant. Morrisonclaimed she did not hire Gann because he lacked suffi-cient formal education.Laboratory payroll records indicate that of the 14 em-ployees hired into the laboratory by Morrison, only 2were former unit employees. Five employees were hireddirectly onto Great Lakes payroll whilenineemployeeswere on C & N payroll. During 1986, three of these em-ployees quit their jobs while two others were discharged.It appears that this latter group of employees had moreformal education than former Syntex unit employees.Gary Watts was hired by Syntex in 1977 and had ex-tensive pipe insulation experiencewhich was a skillmuch needed in the chemical plant. Watts was a mainte-nance employee and McCord advised that, "care shouldbe taken before hiring any of these people."Respondents offered evidence that it hired two formerunion committeemen Hogan and Lewis. Lewis was a re-placement on the committee during 1979 and 1980 andthere was the evidence that he had much union activity.Evidence also shows that they were hired as temporaryC & N employees.Analysis and ConclusionsThe documented evidence supports an overwhelmingprima facie case for counsel for the General Counsel. Infact hercase isso overwhelming that it would be virtual-ly impossible for Respondents to meet theirWright Lineburden. Of course they did it.Respondents' records reveal that it desperately neededall kinds of experienced employees but were at a loss tofigure out how they could hire experienced employeeswithoutexceedingthe union-to-nonunion ratio. On 29January 1985 Groustra wrote McDonald requesting a labtechnician because overtime in the laboratorywas exces-sive (30.5 percent and climbing). In the last paragraph hestates:Timing is excellent.We can probably hire an ex-perienced lab technician from Rock Hills laborato-ries.This would improve our situation with respectto nonbargaining unit employees and allow hiringan experienced Syntex employee later in the year ifthe need arises.The need did arise on 4 February when Groustraagain requested permission to hire 4 lab technicians and10 chemical technicians. Respondents' counsel valiantlyargues that they hired some union committeemen,all em-ployees with more seniority, and employees with moreformal education; but these arguments are insignificantwhen compared to the damning evidence out of Re-spondents' own files. In fact, all of Respondents' argu-mentsare contradicted by its own documentary evi-dence.Accordingly, I find that William Murr (union presi-dent),William Shelton (union vice president), HoyalCrum (maintenance committeeman), Farley Ball (instru-ment committeeman), Bartley Thornton (laboratory com-mitteeman),Roy Shults (operations committeeman),Garry Gann (former president), and Gary Watts (formermaintenance committeeman) were not hired solely be-cause of their prior union activities and for no otherreason in violation of Section 8(a)(1) and (3) of the Act.6Rock Hill was not m the bargaining unit GREAT LAKES CHEMICAL CORP.J.Alleged Discrimination Against MaintenanceDepartment EmployeesThomas Sanders, plant engineer, testified that GreatLakes contracts out 75 percent of its maintenance work,50 percent of which is routine maintenance. Respondentsemploy 6 maintenance technicians and 1 maintenance su-pervisor while Syntex employed 16 maintenance employ-ees.Testimony from several witnesses indicates that theSyntex maintenance department performed all the rou-tinemaintenance and up to 350 hours of new construc-tion or changeover work. Above that, Syntex could byagreementcontract out.Chuck Groustra testified that the reason Great Lakescontracts out so much of its maintenance work is becauseGreat Lakes has a history of contracting out and thefluctuating demands for products requires that Respond-ents use contract labor in order to avoid layoffs.Evidence in Respondents' fifes reveals the following.As stated above, McCord's memorandum of 21 May1984 states that the maintenance department has the most"troublesome" employees and care should be takenbefore hiring any of them. His 8 June 1984, memoran-dum recommends not hiring many maintenance peopleand to supplement with contractors.He also recom-mends using contractors to provide "labor type" jobs butthat contractors should not use Syntex employees be-cause they might cause problems with other employees.In another memorandum dated 25 April Groustra in-formedMcDonald that his maintenance employeesduring 1986 were averaging 64 hours per week overtime.Groustra and all of Respondents' witnesses testifiedthat the reason they need fewer employees is becausetechnicians perform maintenance work. But in his 4 Feb-ruarymemorandum to McDonald, Groustra complainsthat he needs more chemical technicians because theones employedhavetoo many duties to perform includ-ing maintenance. He states that he is unhappy with con-tract labor because, in effect, they are no good, besidesthey are disloyal. He ends by imploring McDonald to lethim hire more permanent employees.Groustra also admitted when confronted with docu-mentary evidence, that he kept a close tabulation ofexunit employees versus nonunit employees because hewas aware of the resulting problem if he hired a majorityof exunit employees. Running tabulations were apparent-ly kept at headquarters for the same reason. (See C.P.Exh. 44).Analysis and ConclusionsThe recommendations in McCord's memoranda refersspecifically to union activity on the part of maintenanceemployees and nothing else and I so find.With that in mind it should also be stated that the evi-dence is conclusive that Respondents were desperatelytrying to avoid reaching majority status, which was seri-ously interfering with the operations of the plant.I can only state that the evidence from Respondents'files is devastating and clearly shows that Respondentwould have hired more permanent maintenance employ-ees but for the Union. Respondents' oral testimony and623arguments are nothing when compared with the evi-dence from their files.Accordingly, I find that Respondents' failure to hiremore permanent maintenance employees is a violation ofSection 8(a)(1) and (3) of the Act. I will adopt counselfor the General Counsel's recommendation and let com-pliance determine the exact number of job vacancies asbackpay to be awarded.K. AllegedDiscriminationAgainst all Former SyntexEmployees Because of Union AffiliationThe evidence shows that Respondents in the beginningadopted McCord's recommendation and hired a core ofSyntex employees. However, after receiving the Union'sdemand dated 11 February 1985, it changed this practiceand began using C & N contract employees in March1985.In a memorandumdated 22 February 1985 Re-spondents' attorney anticipated a charge being filed overthe "successor" issuebut believed they were an soundlegal groundbecause nocards had beensigned.After thedemand, according to Groustra, he was in a bind. Heneeded employees to get the job done but he could nothire anypermanentemployees on Great Lakes payroll.So he turned to C & N which was virtually created forthe exclusive purpose of providing experienced Syntexemployees to Great Lakes. As stated earlier, evidenceshows that Great Lakes controlled every aspect of laborrelationsconcerning these employees. After C & N en-tered the picture, no more Syntex employees were hireddirectly onto Great Lakes payroll unless they served anapprenticeship with C & N and then only if the ratio was"correct."Groustra explained that he needed temporary contractlabor because of the fluctuating nature of the business.However, thisreason iscontradicted by his own memo-randumto McDonald dated 4 February wherein he com-plained of the need for more employees and the fact thatcontract labor caused difficulties because it created amorale problem, they were poor quality workers andwere disloyal. He also complains about the problems in-herentin hiringinexperienced help and advises against it.At thesame timeeveryone was figuring ratios of con-tract versus noncontract employees in an effort to staybelow majority.Analysis and ConclusionsWith all the documented evidence already presentedand discussed, and with the evidence presented above, Iam convinced beyond any doubt that Respondents usedC & N to avoid hiring Syntex unit employees onto itspayroll. I am further convinced and find that from June1984 to April 1986, Respondent avoided hiring too manySyntex employees in order to prevent the Union fromobtaining majority status. Since all the Syntex unit em-ployees were union members, I find Respondent's actiondiscriminatedagainstthem...D. Landscaping Corp.,281NLRB 9 (1986).Respondents' counsel conceded that oontracting C &N labor was not based on economic considerations.Therefore, the only remaining reason for so doing wasthe fluctuating nature of the business. I find this reason 624DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDpretextual because prior to the Union's first demand, thesame conditions prevailed; however, it hired full-timeemployees onto its payroll. Moreover, Groustra who wasbeing squeezed by this practice, thought it was a badidea. It seems apparent,and Groustra said as much, thatafter the initial hiring of temporary C & N employees,Respondent had trouble getting competent experiencedemployees from C & N because these type of employeesdid not want to work on a temporary basis at lowerwages with no benefits.Therefore, I find that Respondent has not met itsWright Lineburden and I further find that all Syntex unitemployees who filed job applications but were refusedemployment or hired by C & N to work at Great Lakeswere discriminated against in violation of Section 8(a)(1)and (3) of the Act.L. Alleged 8(a)(4) Allegations Arising From ConductDuring 1986The evidence indicates that the first charges were filedin this case on 10 January and the second demand letterwas received on 26 December 1985. Groustra testifiedthat because of the charges being filed, he decided tochange the hiring procedure and let C & N have exclu-sive control over selecting, interviewing, and hiring em-ployees for Great Lakes. C & N employment recordsshow that during 1986 no former Syntex employees werehired by C & N for employment at Great Lakes. A cur-sory look at the employment applications of C & N em-ployees indicates that these employees had no chemicalplant experience.However, many had experience atTaco Bell, Pizza Hut, and other retail stores.Groustra indicated in documents that he needed tech-nical operators with 5 years chemical experience. RobertEllis, 'an expert witness and former president of AraphoeinNewport testified that it took from 5 to 10 years' ex-perience for an employee to operate efficiently in achemical plant.With all the evidence that has already been presentedrelating to Respondents' need for experienced employeesand its desire to operatenonunion,I find that Respond-ents' action in 1986 to be a violation of Section8(a)(1)and (4) of the Act. However, this violation relates to thesame enployees that were discussed in paragraph Kabove.M. AllegedDiscriminationAgainst C & N EmployeesWorking at Great LakesIhave already found that Respondent Great Lakes'use of C & N for employment purposes was discrimina-torilymotivated. The record evidence shows that GreatLakes employees received $8.85 per hour plus benefitswhile C & N employees working at Great Lakes earned$8.50 per hour with no benefits.Accordingly, I conclude and find that those employeeshired by C & N to work at Great Lakes in order toavoid union majority should be made whole for any lossof earnings and benefits they may have suffered from thetime they were hired by C & N. It is recommended thatcompliance assist in determining the backpay benefitsdue these employees.N. Tollingof 10(b) PeriodThere is no 10(b) issue concerning Respondents'refus-al to bargain because that is a continuing violation.With respect to the 8(a)(3) and(4) violations, I findthat the 10(b) period was tolled because in my opinionthese too were continuing violations.There is also an-other reason.After Syntex unit employees filed their ap-plications for employment,they were never told by Re-spondent that they would not be hired.To the contrary,theywere led to believe that they were still being con-sidered for employment.The burden in this case was onRespondent to prove that the Syntex employees weredenied employment and that notice of this offending actwas clear and unequivocal.No such evidence was of-fered.Truck & DockServices,272 NLRB 592(1984), andStrick Corp., 241NLRB 210 (1979).Accordingly,Ifind that Respondents'refusal to hiredates back to July 1984 which is the time all Syntex unitemployees'applications had been filed.This finding ap-plies to all Syntex unit employees who were not hired di-rectly onto Great Lakes' payroll.CONCLUSIONS OF LAW1.Respondent Great Lakes Chemical Corporation andRespondent C & N General Services, Inc. are jointly andseverally employers engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.2.Oil,Chemical and Atomic Workers,InternationalUnion, Local 3-724 is a labor organization within themeaningof Section 2(5) of the Act.3.All production,maintenance,and laboratory em-ployees employed at Respondent Great Lakes Newport,Tennessee facility, but excluding all office clerical em-ployees,professional employees, technical employees,guards, and supervisors as defined in the Act constitute aunit appropriate for collectivebargainingwithin themeaning of Section 9(b) of the Act.4.Respondent Great Lakes is a legal successor forlabor relations purposes to Syntex Chemicals' operationsat the Newport, Tennessee chemical plant.5.Respondent violated Section 8(a)(1) of the Act bythreatening employees with plant closure if they selectedthe Union to represent them.6.Respondent violated Section 8(a)(1) and (4) of theAct by requiring employees to execute waivers of theirrights to take legal action with respect to their hire,tenure, and terms and conditions of employment.7.Respondent violated Section 8(a)(1) and (3) of theAct byrefusing to consider for hire or refusing to hireemployees because they held union office, engaged inunion activities,or otherwise exercised rights guaranteedby Section 7 of the Act.8.Respondent violated Section 8(a)(1) and (3) of theAct by refusing to consider for hire or refusing to hireemployees in the maintenance department of SyntexChemicals' Newport, Tennessee plant, because of thoseemployees' membership in and activities on behalf of theUnion.9.Respondent violated Section8(a)(1) and(3) of theAct by refusing to consider for hire or refusing to hireemployees previously employed by Syntex Chemicals, GREAT LAKES CHEMICAL CORP.Inc. at its Newport, Tennessee plant, because of theirmembership in and activities on behalf of the Union.10.Respondent violated Section 8(a)(1) and (3) of theAct by refusing to consider for hire or refusing to hireon Respondents' Great Lakes' payroll at its pay rates andbenefits employees working at Respondent Great Lakeswhile on Respondent C & N's payroll for the purpose ofprecluding representation by the Union or because of theemployees' membership in and activities on behalf of theUnion.11.Respondent violated Section 8(a)(1) and (4) of theAct by refusing to consider for hire or refusing to hireemployees previously employed by Syntex Chemicals,Inc. at its Newport, Tennessee plant, because of thefilingof charges with the National Labor RelationsBoard.12.Respondent violated Section 8(a)(1) and (5) of theAct on and after 26 April 1985, by failing and refusing torecognize and bargain in good faith with Oil, Chemicaland Atomic Workers International Union, Local 3-724 asexclusive representative of its employees in an appropri-ate unit described in paragraph 3 above.13.Respondent contracted production, maintenance,and laboratory work for the purpose of precluding repre-sentation by the Union or to avoid hiring employees be-cause of their membership in or activities on behalf ofthe Union.14.The 10(b) period on all violations is tolled becauseof the continuing nature of the violations and because ofRespondents unlawful conduct.15.The disaffection petition is tainted because it wascirculated by a supervisor and because it was circulatedafter Respondents refused to bargain in violation of Sec-tion 8(a)(5) of the Act and during a period when othernumerous violations of the Act were committed.16.Respondents did not violate the Act by administer-ing psychological test to employees.17.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act. 'THE REMEDYHaving found that Respondents have engaged are andis engaging in unfair labor practices, I shall recommendthat they be ordered to cease and desist therefrom andtake affirmative action necessary to effectuate the pur-poses of the Act and to post appropriate notices.Thus, having found that the Respondents discrimina-torlly refused to consider, for hire or to hire employeespreviously employed by Syntex Chemicals, Inc., New-port, Tennessee plant, I shall recommend that Respond-ents offer all individuals who would have been hired inand after July 1984 employment in the positions forwhich they would have been hired absent Respondentsunlawful discrimination or, if those positions no longerexist, to substantially equivalent positions, dismissing ifnecessary, any and all non-Syntex employees hired to fillsuch positions. Respondents shall also place on a prefer-ential hiring list all remaining discriminatees listed in Ap-pendix C who, under nondiscriminatory criteria, wouldhave been hired absent the lack of available jobs. Fur-thermore, I shall recommend that Respondents make625whole for any losses they may have suffered all individ-uals it would have hired absent its unlawful discrimina-tion against them. Backpay shall be computed in accord-ance with the formula set forth in FW. Woolworth Co.,90 NLRB 289 (1950), with interest as prescribed inNewHorizons for the Retarded,283 NLRB 1173 (1987), andFlordia Steel Corp.,231 NLRB 651 (1977).Make whole with interest in accordance with theabove formula, all individuals hired on and after July1984, to work at Respondent Great Lakes while on Re-spondent C & N's payroll, including but not limited tothose employees whosenamesare listed on Appendix B,for any loss of earnings and benefits they may have suf-ferred since,July 1984 by reason of the unlawful failureto hire them on Respondent Great Lakes' payrollOffer to William F. Murr, Billy C. Shelton, WilliamFarley Ball,Hoyal L. Crum, Roy Shults, C. BartleyThornton, Timothy L. Barnes, Henry Gann, and GarryWatts employment in the positions for which they wouldhave been hired on about July 1984, but for Respondentsunlawful discrimination or, if those positions no longerexist, in substantially equivalent positions dismissing, ifnecessary, any and all persons hired to fill such positions,and make them whole, with interest, for any loss of earn-ingsand benefits they may have suffered since July 1984,by reason of the unlawful failure to hire them.Having found that the Respondents also have unlaw-fully refused to bargain collectively with the Union, Ishall recommend that Respondents be ordered to recog-nize and bargain collectively in good faith concerningrates of pay, wages, hours, and other terms and condi-tions of employment with Oil, Chemical Atomic Work-ers International Union, Lccal 3-724 as the exclusive bar-gaining representative of the employees in the unit foundappropriate and, if an understanding is reached, embodysuch understanding in a signed agreement.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed7ORDERThe Respondents, Great Lakes Chemical Corporationand C & N General Services Inc., Newport, Tennessee,jointly and severally, and their officers, agents, succes-sors, and assigns, shall1.Cease and desist from(a)Threatening employees that Respondent GreatLakes would close its plant if the Union were designatedto represent the employees for purposes of collectivebargaining with the Respondent.(b)Discriminatorily requiring employees to executewaivers of their rights to take legal action with respectto their hire, tenure, and terms and conditions of employ-ment.(c)Discriminatorily refusing to consider for hire or re-fusing to hire employees because they held union office,7 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses. 626DECISIONSOF THE NATIONALLABOR RELATIONS BOARDengaged in union activities or otherwise exercised bySection 7 of the Act.(d)Discriminatorily refusing to consider for hire or re-fusing to hire employees in the maintenance departmentof Syntex Chemical Newport, Tennessee plant becauseof those employees membership in and activities onbehalf of the Union.(e)Discriminatorily refusing to consider for hire or re-fusing to hire employees previously employed by SyntexChemical Inc. at its Newport, Tennessee plant because oftheirmembership in and activities on behalf of theUnion.(f)Discriminatorily refusing to consider for hire or re-fusing to hire on Respondent Great Lakes payroll at itspay rates and benefits employees working at RespondentGreat Lakes while on Respondent C & N's payroll forthe purpose of precluding representation by the Union orbecause of the employees membership in and activitieson behalf of the Union.(g) Discriminatorily refusing to consider for hire or re-fusing to hire employees previously employed by SyntexChemical Inc. at its Newport, Tennessee plant because ofthe filing of charges with the National Labor RelationsBoard.(h)Failing and refusing to recognize and bargain ingood faith with Oil, Chemical Atomic WorkersInterna-tional Union, Local 3-724, as the exclusive representativeof its employees in a unit found appropriate.(i)Contracting production, maintenance, and labora-tory work for the purpose of precluding representationby the Union or to avoid hiring employees because oftheir membership in or activities on behalf of the Union.(j) In any other manner interfering with, restraining, orcoercing employees in the exercise of the rights guaran-teed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Offer to William F. Murr, Billy C. Shelton, Wil-liam Farley Ball, Hoyal L. Crum, Roy Shults, C. BartleyThorton, Timothy L.Barnes,Henry Gann, and GarryWatts employment in the positions for which they wouldhave been hired on or about July 1984 but for Respond-ents'unlawful discrimination or, if those positions nolonger exist, in substantially equivalent positions, dismiss-ing if necessary any and all persons hired to' fill such po-sitions, and make them whole with interestin a mannerset forth in the remedy section above, for any loss ofearningsand benefits they may have suffered since July1984, by reason of the unlawful failure to hire them.(b)Make whole, with interest in the manner set forthin the remedy section above, all individuals hired on andafter July 1984, to work at Respondent Great Lakeswhile on Respondent C & N's payroll, including but notlimited to those whosenamesare set forth on AppendixB, for any loss of earnings and benefits they may havesuffered since July 1984, by reason of the unlawful fail-ure to hire them on Respondent Great Lakes payroll.(c) Offer to former employees of Syntex Chemical Inc.including but not limited to those nanes set forth on Ap-pendix C, employment in the positions in which theywould have been hired since July 1984 but for Respond-ents unlawful discrimination or, if those positions nolonger exist, in substantially equivalent positions dismiss-ing, if necessary, any employees not in the group offormer Syntex employees, and make them whole, withinterest as set forth in the remedy section for any loss ofearningsand benefits they may have suffered since July1984, from and after the dates they would have beenhired.(d)Place all discriminatees for whom Respondentshave no immediate positions, on a preferential hiring listand offer them employment as vacancies occur in theorder of their seniority with Syntex Chemical Inc.(e)Remove from Respondents files all unlawful waiv-ers of the right to take legal action executed by employ-ees of Respondents and notify, in writing, each presentor former employee who executed such waiver that thishas been done and that the waiver would not be used inany way.(1)On request, recognize and bargain collectively ingood faith concerning rates of pay, wages, hours, andother terms and conditions of employment with Oil,Chemical and Atomic Workers International Union,Local 3-724, as the exclusive representative of the em-ployees in the unit found appropriate and, if an under-standing is reached, embody such understanding in asigned agreement.(g)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(h) Post at Newport, Tennessee, copies of the attachednotice marked "Appendix A."8 Copies of the notice, onforms provided by the Regional Director for Region 10,after being signed by the Respondent's authorized repre-sentative, shall be posted by the Respondent immediatelyupon receipt and maintained for 60 consecutive days inconspicuous places including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to ensure that the noticesare not altered, defaced, or covered by any other materi-al.(i)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.8If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIX BC & N EMPLOYEESThis list is composed of former Syntex unit employeeswho worked for C & N at Great Lakes. Other C & Nemployees were not included because they never workedfor Syntex and there was no evidence that they had anyunion activity. GREAT LAKES CHEMICAL CORP.627Charles McMahanEdward RnightMcGaha, T. G.Laws, R. D.James LewisTommy McGahaShults, R. E.Boley, C. L.Bobby O'DellE. D. RainesMcCarter, J. L.Watts, G. S.Kenny VannaterDavid HoganHann, D. L.Williams, D. H.James ReneauJack MooneyhanShaver, J. J.Godfrey, S. D.JohnnyBucknerJesse SaucemanWilburn, T. E.Coffey, D. J.Lonnie DunnMurrell DawsonBarrett, R. A.Wadroup, D. E.Dewey WaldropMichael JonesBuckner, J. H.Messer, B. G.David MooreJackie ShaverChandler, R. O.Murr, W. F.Eddie CampbellTommy CookBalch, J. D.Lamb, J. L.Haskell DockeryWilliam KesslerHogan, B. D.Robinson, J. J.Eugene LawsonTroy WilburnJones, M. W.Blair, B. D.Herbert RilesWilliam SuttonLamb, C.Shelton, E.G. D. WilliamsJohn BumgarnerMack,G. F., Jr.Hux, W. N.StewartVRGreggCEAPPENDIX C,..Black, V. D.,..Lewis, J. M.Morrow, H. D.Southerland, A. R.SYNTax EMPLOYEESRbberts, N. J.Hogan, D. M.Hill, L. VThorton, C. B.Mooneyham, M.Williams, G. D.Fowler, H. L.Gann, H. A.Olden, J. B.Cook, A. W.Sauceman, J. S.Wyrick, J.Dawson, M. R.Inman, C. R.McMahan, L. W.Helton, E. E.O'Dell, B. D.Ramsey F.Shults,W. L.Chandler, R. J.Raines, C. R.Knight, E. A.Webb, R. DBall,W. F.Shelton, B. C.Barnes, T. L.Campbell, E. J.Reneau, J. C.Hance, J. V.Norwood, H. V.Tackett, M. R.McMahan, C. E.Moore, D. D.Raines, B. J.Smith, C. M.Smith, J. A.Dockery, H. M.Rines, H. L.Ottinger, K. C.Wilson, G.Hall, D. E.West, D. R.Derrick, T. M.Crum, H. L.McGaha, E. C.Huff, J. A.Vannater K.Cook T.Green, K.Chandler, S. M.Dunn L.Kessler W.Raines, E. D.Moore, J. D.Lawson E.Sutton W.Lawson, R. D.Holloway, F. L.Moneyhan J.Bumgarner J.